           Case 2:20-cv-01024-RSL Document 29 Filed 09/09/20 Page 1 of 3




 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6    PAUL BARRACLIFFE II, an individual,

 7                                 Plaintiff,
                                                        Case No. 2:20-cv-01024
 8    v.
                                                        STIPULATION AND ORDER FOR
 9    SNOHOMISH COUNTY SHERIFF ADAM                     LEAVE TO FILE AMENDED
      FORTNEY, et al.,                                  COMPLAINT
10
                                   Defendants.
11

12
            The parties, by and through their counsel of record, hereby stipulate and agree to
13
     Plaintiff filing an Amended Complaint for Damages to add Snohomish County 911 as a named
14
     Defendant and to amend the caption to reflect the same.
15
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
16
     Dated: September 8, 2020.
17

18   Respectfully submitted,

19
     AKW LAW, P.C.
20

21
     /s/ Ada K. Wong__________________________
22   Ada K. Wong, WSBA #45936
     Jordan T. Wada, WSBA #54937
23   6100 219th St. SW, Suite 480

      STIPULATION AND ORDER - 1                                            AKW LAW, P.C.
      Case No. 2:20-cv-01024-RSL                                            6100 219th St. SW, Suite 480
                                                                           Mountlake Terrace, WA 98043
                                                                     Tel. (206) 259-1259 / Fax (855) 925-9529
              Case 2:20-cv-01024-RSL Document 29 Filed 09/09/20 Page 2 of 3




 1   Mountlake Terrace, WA 98043
     Attorneys for Plaintiff
 2   Tel.: (206) 259-1259
     Fax: (855) 925-9529
 3   E-mail: ada@akw-law.com
     E-mail: jordan@akw-law.com
 4

 5
     KEATING, BUCKLIN & McCORMACK, INC., P.S.
 6

 7
     /s/ Shannon M. Ragonesi1____________________
 8   Shannon M. Ragonesi, WSBA #31951
     Paul J. Triesch, WSBA #17445
 9   801 Second Avenue, Suite 1210
     Seattle, WA 98104
10   Attorneys for Defendants Snohomish County Deputy Sheriffs Arthur Wallin and Matthew
     Boice
11   Tel.: (206) 623-8861
     Fax: (206) 223-9423
12   E-mail: SRagonesi@kbmlawyers.com
     E-mail: ptriesch@kbmlawyers.com
13   E-mail: SDamianick@kbmlawyers.com

14

15   ADAM CORNELL
     Snohomish County Prosecuting Attorney
16

17   /s/ Margaret A. Duncan2
     Margaret A. Duncan, WSBA #47876
18   Deborah A. Severson, WSBA #35603
     Deputy Prosecuting Attorneys
19   Snohomish County Prosecutor’s Office-Civil Division
     3000 Rockefeller Avenue, M/S 504
20   Everett, WA 98201-4060
     Attorneys for Defendants Snohomish County, and Sheriffs Adam Fortney, Jason Harris,
21   Nathan Smith, Ronald Smarr, and Jack Yilmaz
     Phone: 425.388.6330
22   Fax: 425.388.6333

     1
23       Permission to electronically sign provided on 9/8/2020.
     2
         Permission to electronically sign provided on 9/8/2020.

         STIPULATION AND ORDER - 2                                        AKW LAW, P.C.
         Case No. 2:20-cv-01024-RSL                                        6100 219th St. SW, Suite 480
                                                                          Mountlake Terrace, WA 98043
                                                                    Tel. (206) 259-1259 / Fax (855) 925-9529
           Case 2:20-cv-01024-RSL Document 29 Filed 09/09/20 Page 3 of 3




 1   E-mail: Margaret.Duncan@co.snohomish.wa.us
     E-mail: Deborah.severson@co.snohomish.wa.us
 2

 3          PURSUANT TO STIPULATION, Plaintiff shall file his Amended Complaint within

 4   fourteen (14) days from the date of this Order.

 5

 6          Dated this 9th day of September, 2020.

 7

 8                                                     Robert S. Lasnik
                                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

      STIPULATION AND ORDER - 3                                            AKW LAW, P.C.
      Case No. 2:20-cv-01024-RSL                                            6100 219th St. SW, Suite 480
                                                                           Mountlake Terrace, WA 98043
                                                                     Tel. (206) 259-1259 / Fax (855) 925-9529
